 

Exhibit 10.1

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE

OF

 

1

3

2. AMENDMENT/MODIFICATION NO.

079

3. EFFECTIVE DATE

10/31/2016

4. REQUISITION/PURCHASE REQ. NO.

5. PROJECT NO. (If applicable)

6. ISSUED BY

CODE

5ACAAQ

7. ADMINISTERED BY (IF OTHER THAN ITEM 6)

CODE

5ACAAQ

ALAINA EARL

Cargo Air Acquisitions

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington  DC  20260-0650

(202) 268-6580

 

Cargo Air Acquisitions

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC  20260-0650

 

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State, and Zip Code)

FEDERAL EXPRESS CORPORATION

3610 HACKS CROSS ROAD

MEMPHIS TN  38125-8800

 

(x)

9A. AMENDMENT OF SOLICITATION NO.

 

 

9B. DATED (SEE ITEM 11)

x

10A. MODIFICATION OF CONTRACT/ORDER NO.

ACN-13-FX

 

10B. DATED (SEE ITEM 13)

04/23/2013

SUPPLIER CODE:     000389122

FACILITY CODE

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

☐

    ☐ is extended,       ☐ is not extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning   ________   copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If
required.)                                                                                                Net
Increase:               [*]

See Schedule

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

(x)

A. THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify clause) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

☐

☐

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

☐

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO THE AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

☒

D. OTHER (such as no cost change/cancellation, termination, etc.) (Specify type
of modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

By  Mutual Agreement of  the Contracting Parties

E. IMPORTANT: Contractor     ☐  is not,     ☒    is required to sign this
document and return             1            copies to the issuing office.

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

The purpose of this modification is to incorporate the following to the
ACN-13-FX contract.

 

1. Changes to Attachment 1 – Postal Service Operating Periods as follows:

 

Operating Period 38 – NOV 2016 O/P will change

 

FROM:

10/31/16 – 12/4/16 (5 weeks)

 

TO:

10/31/16 – 11/27/16 (4 weeks)

Continued…

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

15A. NAME AND TITLE OF SIGNER (Type or print)

Paul J. Herron, Vice President

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

Brian Mckain

15B. CONTRACTOR/OFFEROR

/s/ PAUL J. HERRON                                               

15C. DATE SIGNED

11-28-2016

16B. CONTRACT AUTHORITY

/s/ BRIAN MCKAIN                                                

16C. DATE SIGNED

12/1/16

(Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

 

 

CONTINUATION SHEET

REQUISITION  NO.

Page

Of

 

2

3

CONTRACT/ORDER NO.

ACN-13-FX/079

AWARD/

EFFECTIVE DATE

10/31/2016

MASTER/AGENCY CONTRACT  NO.

SOLICITATION  NO.

SOLICITATION ISSUE DATE

 

ITEM NO

 

SCHEDULE  OF SUPPLIES / SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Operating Period 39 – DEC 2016 O/P will change

 

FROM:

12/5/16 – 1/1/17 (4 weeks)

 

TO:

11/28/16 – 1/1/17 (5 weeks)

 

An updated version of Attachment 1 – Postal Service Operating Periods is
attached.

 

2. In accordance with contract ACN-13-FX and the “Fuel Adjustment” section, the
following Line Haul Rate (fuel) for the Day Network as set out in Attachment 10
is modified for performance during the period of October 31, 2016 to November
27, 2016 (Operating Period 38) as follows:

 

TIERS: Base – Tier 5

From:

[*] per cubic foot

 

To:

[*] per cubic foot

This is an increase of [*].

 

TIERS: 6 & 7:

 

Tier 6:

From:

[*] per cubic foot

 

To:

[*] per cubic foot

This is an increase of [*].

 

 

Tier 7:

From:

[*] per cubic foot

 

To:

[*] per cubic foot

This is an increase of [*].

 

[*]

 

 

 

 

 

 

Continued…

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

 

--------------------------------------------------------------------------------

 

 

CONTINUATION SHEET

REQUISITION  NO.

PAGE

OF

 

3

3

CONTRACT/ORDER NO.

ACN-13-FX/079

AWARD/

EFFECTIVE DATE

10/31/2016

MASTER/AGENCY CONTRACT  NO.

SOLICITATION  NO.

SOLICITATION ISSUE DATE

 

ITEM NO

 

SCHEDULE  OF SUPPLIES / SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

 

 

 

[*]

 

All other contract terms remain in effect.

 

---------------------------------

 

Sub Rept Req’d: Y Carrier Code: FX Route Termini

S: Various Route Termini End: Various Payment

Terms: SEE CONTRACT

Delivery: 05/02/2016

Discount Terms:

See Schedule

Accounting Info:

BFN: 670167

FOB: Destination

Period of Performance: 09/30/2013 to 09/30/2020

 

Change Item 1 to read as follows:

 

Day Network

Account Number: 53503

 

This is for estimation purposes only and is not a guarantee of contract value.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

 

 

 

--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 1: Postal Service Operating Periods

 

 

Attachment 1

Postal Service Operating Periods

December 1, 2016

Operation Period:  Monday – Sunday

*All Operating Periods begin with the Monday Night Network

 

Operating
Period

Begin

End

Number of

Weeks

Month

Peak

Periods

1

9/30/2013

11/3/2013

5

OCT

 

2

11/4/2013

12/1/2013

4

NOV

 

3

12/2/2013

1/5/2014

5

DEC

2013 PEAK

4

1/6/2014

2/2/2014

4

JAN

 

5

2/3/2014

3/2/2014

4

FEB

 

6

3/3/2014

3/30/2014

4

MAR

 

7

3/31/2014

4/27/2014

4

APR

 

8

4/28/2014

6/1/2014

5

MAY

 

9

6/2/2014

6/29/2014

4

JUN

 

10

6/30/2014

7/27/2014

4

JUL

 

11

7/28/2014

8/31/2014

5

AUG

 

12

9/1/2014

9/28/2014

4

SEP

 

13

9/29/2014

10/26/2014

4

OCT

 

14

10/27/2014

11/30/2014

5

NOV

 

15

12/1/2014

1/4/2015

5

DEC

2014 PEAK

16

1/5/2015

2/1/2015

4

JAN

 

17

2/2/2015

3/1/2015

4

FEB

 

18

3/2/2015

3/29/2015

4

MAR

 

19

3/30/2015

4/26/2015

4

APR

 

20

4/27/2015

5/31/2015

5

MAY

 

21

6/1/2015

6/28/2015

4

JUN

 

22

6/29/2015

8/2/2015

5

JUL

 

23

8/3/2015

8/30/2015

4

AUG

 

24

8/31/2015

9/27/2015

4

SEP

 

25

9/28/2015

11/1/2015

5

OCT

 

26

11/2/2015

11/29/2015

4

NOV

 

27

11/30/2015

1/3/2016

5

DEC

2015 PEAK

 

--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 1: Postal Service Operating Periods

 

28

1/4/2016

1/31/2016

4

JAN

 

29

2/1/2016

2/28/2016

4

FEB

 

30

2/29/2016

4/3/2016

5

MAR

 

31

4/4/2016

5/1/2016

4

APR

 

32

5/2/2016

5/29/2016

4

MAY

 

33

5/30/2016

6/26/2016

4

JUN

 

34

6/27/2016

7/31/2016

5

JUL

 

35

8/1/2016

8/28/2016

4

AUG

 

36

8/29/2016

10/2/2016

5

SEP

 

37

10/3/2016

10/30/2016

4

OCT

 

38

10/31/2016

11/27/2016

4

NOV

 

39

11/28/2016

1/1/2017

5

DEC

2016 PEAK

40

1/2/2017

1/29/2017

4

JAN

 

41

1/30/2017

2/26/2017

4

FEB

 

42

2/27/2017

4/2/2017

5

MAR

 

43

4/3/2017

4/30/2017

4

APR

 

44

5/1/2017

6/4/2017

5

MAY

 

45

6/5/2017

7/2/2017

4

JUN

 

46

7/3/2017

7/30/2017

4

JUL

 

47

7/31/2017

8/27/2017

4

AUG

 

48

8/28/2017

10/1/2017

5

SEP

 

49

10/2/2017

10/29/2017

4

OCT

 

50

10/30/2017

11/27/2017

4

NOV

 

51

11/28/2017

12/30/2017

5

DEC

2017 PEAK

52

12/31/2017

1/28/2018

4

JAN

 

53

1/29/2018

2/25/2018

4

FEB

 

54

2/26/2018

4/1/2018

5

MAR

 

55

4/2/2018

4/29/2018

4

APR

 

56

4/30/2018

6/3/2018

5

MAY

 

57

6/4/2018

7/1/2018

4

JUN

 

58

7/2/2018

7/29/2018

4

JUL

 

59

7/30/2018

8/26/2018

4

AUG

 

60

8/27/2018

9/30/2018

5

SEP

 

61

10/1/2018

10/28/2018

4

OCT

 

62

10/29/2018

12/2/2018

5

NOV

 

63

12/3/2018

1/6/2019

5

DEC

2018 PEAK

64

1/7/2019

2/3/2019

4

JAN

 

65

2/4/2019

3/3/2019

4

FEB

 

66

3/4/2019

3/31/2019

4

MAR

 

67

4/1/2019

4/28/2019

4

APR

 

68

4/29/2019

6/2/2019

5

MAY

 

 

--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 1: Postal Service Operating Periods

 

69

6/3/2019

6/30/2019

4

JUN

 

70

7/1/2019

7/28/2019

4

JUL

 

71

7/29/2019

9/1/2019

5

AUG

 

72

9/2/2019

9/29/2019

4

SEP

 

73

9/30/2019

10/27/2019

4

OCT

 

74

10/28/2019

12/1/2019

5

NOV

 

75

12/2/2019

1/5/2020

5

DEC

2019 PEAK

76

1/6/2020

2/2/2020

4

JAN

 

77

2/3/2020

3/1/2020

4

FEB

 

78

3/2/2020

3/29/2020

4

MAR

 

79

3/30/2020

5/3/2020

5

APR

 

80

5/4/2020

5/31/2020

4

MAY

 

81

6/1/2020

6/28/2020

4

JUN

 

82

6/29/2020

8/2/2020

5

JUL

 

83

8/3/2020

8/30/2020

4

AUG

 

84

8/31/2020

9/30/2020

5

SEP

 

 

 

 